People ex rel. Karlin v Baxter (2022 NY Slip Op 01648)





People v Baxter


2022 NY Slip Op 01648


Decided on March 11, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 11, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, NEMOYER, AND WINSLOW, JJ.


139 KAH 19-01958

[*1]THE PEOPLE OF THE STATE OF NEW YORK EX REL. DANIEL KARLIN, PETITIONER-APPELLANT,
vTODD BAXTER, MONROE COUNTY SHERIFF, RESPONDENT, AND JOHN BIRD, AREA SUPERVISOR, NEW YORK STATE DEPARTMENT OF CORRECTIONS AND COMMUNITY SUPERVISION, RESPONDENT-RESPONDENT. 


CRAIG M. CORDES, SYRACUSE, FOR PETITIONER-APPELLANT.
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (KATE H. NEPVEU OF COUNSEL), FOR RESPONDENT-RESPONDENT. 

	Appeal from a judgment (denominated order and judgment) of the Supreme Court, Monroe County (Sam L. Valleriani, A.J.), entered August 16, 2019 in a habeas corpus proceeding. The judgment denied the petition. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see People ex rel. Billinger v Harper, 198 AD3d 1295, 1295 [4th Dept 2021]).
Entered: March 11, 2022
Ann Dillon Flynn
Clerk of the Court